DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 07/21/22.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The rejection of Claims 11, 21, and 22 under 35 U.S.C. 112(a) as failing to comply with the written description requirement as set forth in the Non-Final Rejection filed 04/21/22 is overcome by the Applicant’s amendments.

4.	The rejection of Claims 1, 4-6, 13-15, and 20 under 35 U.S.C. 102(a)(1) as being anticipated by Schaefer et al. (US 2012/0241681 A1) as set forth in the Non-Final Rejection filed 04/21/22 is herein amended due to the Applicant’s amendments.

5.	The rejection of Claim 7 under 35 U.S.C. 102(a)(1) as being anticipated by Schaefer et al. (US 2012/0241681 A1) as set forth in the Non-Final Rejection filed 04/21/22 is overcome by the Applicant’s amendments.

6.	The rejection of Claims 1, 3, 6, 13, 14, and 20 under 35 U.S.C. 102(a)(1) as being anticipated by Ahn et al. (WO 2011/099718 A1) as set forth in the Non-Final Rejection filed 04/21/22 is overcome by the Applicant’s amendments.

7.	The rejection of Claims 11 and 22 under 35 U.S.C. 103 as being unpatentable over Schaefer et al. (US 2012/0241681 A1) as set forth in the Non-Final Rejection filed 04/21/22 is overcome by the Applicant’s amendments.

8.	The rejection of Claim 21 under 35 U.S.C. 103 as being unpatentable over Schaefer et al. (US 2012/0241681 A1) as set forth in the Non-Final Rejection filed 04/21/22 is herein amended due to the Applicant’s amendments.

9.	The rejection of Claim 5 under 35 U.S.C. 103 as being unpatentable over Ahn et al. (WO 2011/099718 A1) as set forth in the Non-Final Rejection filed 04/21/22 is overcome by the Applicant’s amendments.

10.	The rejection of Claims 16-18 under 35 U.S.C. 103 as being unpatentable over Schaefer et al. (US 2012/0241681 A1) in view of Seo (US 2014/0367645 A1) as set forth in the Non-Final Rejection filed 04/21/22 is NOT overcome by the Applicant’s amendments.

Claim Rejections - 35 USC § 112
11.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12.	Claims 1, 3-7, 13-18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (in condition (ii)), which the other claims are dependent upon, and Claim 7 recite that at least one of R1 to R6 and R represents a chemical group including one of the following:

    PNG
    media_image1.png
    80
    210
    media_image1.png
    Greyscale

; however, notice that X1-2 have not been defined.
	Corrections are required.

Claim Rejections - 35 USC § 102
13.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


14.	Claims 1, 4-6, 11, 13-15, 20, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schaefer et al. (US 2012/0241681 A1).
	Regarding Claims 1, 4-6, 13-15, and 20, Schaefer et al. discloses the following compounds:

    PNG
    media_image2.png
    162
    147
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    282
    638
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    214
    596
    media_image4.png
    Greyscale

(pages 112, 133) such that R1-6 = hydrogen and X2 = NR (with R = 

    PNG
    media_image5.png
    182
    163
    media_image5.png
    Greyscale

) of Applicant’s Formula II (fulfills condition (iii)).  Schaefer et al. further discloses an organic electroluminescent (EL) device (OLED) comprising the following layers (in this order):  anode, hole-transporting layer, light-emitting layer, blocking-layer, electron-transporting layer, and cathode ([0248]-[0253]); its inventive compounds comprise the hole-transporting layer (non-emissive) ([0001], [0235]).  Notice that the bilayer comprising the hole-transporting and light-emitting layers is itself a light-emitting layer comprising Schaefer et al.’s inventive compound.  

	Regarding Claims 11 and 22, Schaefer et al. discloses another embodiment:

    PNG
    media_image6.png
    506
    572
    media_image6.png
    Greyscale

(page 200) such that R1-4 = R7-10 = hydrogen and X2 = NR (with R = heteroaryl (substituted carbazolyl) or combination of heteroaryls (carbazoles) and aryl (benzene)) of Applicant’s Formula IV.

15.	Claims 1, 3, 6, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakatsuka (JP 2009-141338 A).
	Nakatsuka discloses an organic transistor comprising a semiconductor layer; the layer comprises the following (Abstract):

    PNG
    media_image7.png
    116
    273
    media_image7.png
    Greyscale

(page 19) such that R1-5 = hydrogen and R6 = heteroaryl (and comprises the following group:

    PNG
    media_image8.png
    66
    101
    media_image8.png
    Greyscale

(with X1-2 = S)) of Applicant’s Formula I.

Claim Rejections - 35 USC § 103
16.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

17.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating
 	obviousness or nonobviousness.

18.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Schaefer et al. (US 2012/0241681 A1).
	Schaefer et al. discloses compounds of the following form:

    PNG
    media_image9.png
    155
    184
    media_image9.png
    Greyscale

([0077]) where X6-7 = -N= or -NR1- (where R1 = -A1-(A2)p-(A3)q-(A4)r-R6) ([0049], [0078]-[0080]); R6 is “preferably” any of the following:

    PNG
    media_image10.png
    257
    358
    media_image10.png
    Greyscale

([0138]).  An embodiment is disclosed:

    PNG
    media_image6.png
    506
    572
    media_image6.png
    Greyscale

(page 200)
(page 200).  However, Schaefer et al. does not explicitly disclose an embodiment that fully reads on the Applicant’s formula, particularly in regards to the nature of the R group.  Nevertheless, it would have been obvious to modify compound F-14 as disclosed by Schaefer et al. (above) such that R comprises the following:

    PNG
    media_image11.png
    136
    100
    media_image11.png
    Greyscale

(such that R1-4 = R7-10 = hydrogen and X2 = NR (with R = heteroaryl (substituted carbazolyl) or combination of heteroaryls (carbazoles), aryl (benzene), and silyl (triphenylsilane)) of Applicant’s Formula IV.  The motivation is provided by the fact that the modification merely involves the exchange of one group (N-carbazolyl) for a functional equivalent (triphenylsilyl) chosen from a highly finite list as the preferred substituent groups for R6 as disclosed by Schaefer et al., thus rendering the production predictable with a reasonable expectation of success.
Schaefer et al. further discloses an organic electroluminescent (EL) device (OLED) comprising the following layers (in this order):  anode, hole-transporting layer, light-emitting layer, blocking-layer, electron-transporting layer, and cathode ([0248]-[0253]); its inventive compounds comprise the hole-transporting layer (non-emissive) ([0001], [0235]).  Notice that the bilayer comprising the hole-transporting and light-emitting layers is itself a light-emitting layer comprising Schaefer et al.’s inventive compound.  

19.	Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer et al. (US 2012/0241681 A1) as applied above and in further view of Seo (US 2014/0367645 A1).
	Schaefer et al. discloses the organic electroluminescent (EL) device (OLED) of Claim 13 as shown above in the 35 U.S.C. 102(a)(1) rejection.  Schaefer et al. discloses the use of host (matrix) materials in the light-emitting layer; its inventive compounds can be used as host material but, alternatively, it can be used as material comprising the hole-transporting layer ([0235]).  However, Schaefer et al. does not explicitly disclose the host material as recited by the Applicant.
	Seo discloses the following compound: 

    PNG
    media_image12.png
    245
    411
    media_image12.png
    Greyscale

(page 4) (wherein there exists natural rotation about the Csp2-Csp2 bond) which, when used as host material in the light-emitting layer of an organic EL device, results in high efficiency and long life-span ([0022], [0064]).  It would have been obvious to incorporate the compound above as disclosed by Seo (above) to the light-emitting layer of the organic EL device as disclosed by Schaefer et al. as host material.  The motivation is provided by the disclosure of Seo, which teaches that the utilization of its inventive compounds as host material results in high efficiency and long life-span of the device.

Allowable Subject Matter
20.	Claims 10 and 23 are allowed.
	The closest prior art is provided by Schaefer et al. (US 2012/0241681 A1), which discloses compounds of the following form:

    PNG
    media_image13.png
    163
    214
    media_image13.png
    Greyscale

(page 9); an embodiment is disclosed:

    PNG
    media_image14.png
    403
    641
    media_image14.png
    Greyscale

(page 105).  However, it is the position of the Office that neither Schaefer et al. singly nor in combination with any other prior art provides sufficient motivation to produce the Applicant’s compounds, particularly in regards to the nature of the specific substituent groups.

Response to Arguments
21.	Applicant’s arguments on pages 45-51 with respect to the deficiencies of the previously cited prior art have been considered but are moot in view of the new grounds of rejection as set forth above.

Conclusion
22.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY YANG/Primary Examiner, Art Unit 1786